 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     SECURITIES AND EXCHANGE                        Case No.: 3:19-cv-01628-H-BLM
       COMMISSION,
12                                                    ORDER; GRANTING THE PARTIES’
                    Plaintiff,                        JOINT MOTION AND STIPULATED
13                                                    REQUEST BY ALL PARTIES FOR A
             vs.                                      PRELIMINARY INJUNCTION
14                                                    ORDER AND ORDER (1) FREEZING
       GINA CHAMPION-CAIN AND ANI                     ASSETS; (2) REQUIRING
15     DEVELOPMENT, LLC                               ACCOUNTINGS; (3) PROHIBITING
                                                      THE DESTRUCTION OF
16                  Defendants, and                   DOCUMENTS; AND (4)
                                                      APPOINTING A PERMANENT
17     AMERICAN NATIONAL                              RECEIVER
       INVESTMENTS, INC.,
18                                                    [Doc. No. 2]
                    Relief Defendant.
19
           On August 28, 2019, the Securities and Exchange Commission (“Plaintiff” or
20
     “SEC”) filed a complaint against ANI Development, LLC (“ANI Development”), Gina
21
     Champion-Cain (collectively “Defendants”) and Relief Defendant American National
22
     Investments, Inc. (American National Investments) alleging violations of various federal
23
     securities laws. (Doc. No. 1.) Concurrently the parties filed a joint motion for Preliminary
24
     Injunction which is now before the Court. (Doc. No. 2.)
25
           The present Joint Motion and Stipulated Request by All Parties seeks a Preliminary
26
     Injunction Order and Order (1) Freezing Assets; (2) Requiring Accountings; (3) Prohibiting
27
     the Destruction of Documents; and (4) Appointing a Permanent Receiver filed by the SEC
28

                                                  1
                                                                            3:19-cv-01628-H-BLM
 1   and Defendants and Relief Defendant American National Investments.
 2                                             Background
 3         The SEC seeks an order preliminarily enjoining Defendants from engaging in
 4   specified conduct, Defendants and Relief Defendant do not oppose the requested relief, and
 5   Defendants and Relief Defendant consent and agree to an asset freeze, accountings, and
 6   prohibition of the destruction of documents, and the SEC, Defendants, and Relief
 7   Defendants jointly request the appointment of a permanent receiver over ANI
 8   Development, American National Investments, and all of their subsidiaries and affiliates.
 9         The Court, having considered the SEC’s Complaint and the parties’ Joint Motion
10   and Stipulated Request by All Parties for a Preliminary Injunction Order and Order (1)
11   Freezing Assets; (2) Requiring Accountings; (3) Prohibiting the Destruction of Documents;
12   and (4) Appointing a Permanent Receiver, finds that:
13         A.    This Court has jurisdiction over the parties to, and the subject matter of, this
14               action, pursuant to Sections 20(b), 20(d)(1) and 22(a) of the Securities Act of
15               1933 (“Securities Act”), 15 U.S.C. §§ 77t(b), 77t(d)(1) & 77v(a), and Sections
16               21(d)(1), 21(d)(3)(A), 21(e) and 27(a) of the Securities Exchange Act of 1934
17               (“Exchange Act”), 15 U.S.C. §§78u(d)(1), 78u(d)(3)(A), 78u(e) & 78aa(a).
18         B.    Venue properly lies in this district pursuant to Section 22(a) of the Securities
19               Act, 15 U.S.C. § 77v(a) and Section 27(a) of the Exchange Act, 15 U.S.C. §
20               78aa(a), because certain of the transactions, acts, practices and courses of
21               conduct constituting alleged violations of the federal securities laws occurred
22               within this district. In addition, venue is proper in this district because
23               Defendant ANI Development and Relief Defendant American National
24               Investments have their principal places of business in this district.
25         C.    Defendants and Relief Defendant do not dispute that the SEC is able to make
26               the requisite showing for the requested relief pursuant to Section 20(b) of the
27               Securities Act [15 U.S.C. s 77t(b)] and Section 21(d) of the Exchange Act [15
28               U.S.C. § 78u(b)] in order to prevent violations of federal securities laws

                                                  2
                                                                            3:19-cv-01628-H-BLM
 1                during the pendency of the litigation.
 2         D.     Good cause exists to believe that, unless restrained and enjoined by order of
 3                this Court, Defendants or Relief Defendants could dissipate, conceal, or
 4                transfer assets which could be the subject to an order directing disgorgement
 5                or the payment of civil money penalties in this action. It is appropriate for the
 6                Court to issue this Preliminary Injunction preventing the dissipation of assets.
 7         E.     Good cause exists to believe that an accounting of assets is necessary.
 8         F.     Good cause exists to believe that, unless restrained and enjoined by order of
 9                this Court, Defendants and Relief Defendants could alter or destroy
10                documents relevant to this action.
11         G.     Good cause exists to warrant the appointment of a permanent receiver over
12                ANI Development, American National Investments, and all of their
13                subsidiaries and affiliates.
14                                                 I.
15         IT IS HEREBY ORDERED that the SEC, Defendants, and Relief Defendant’s
16   Joint Motion and Stipulated Request by All Parties for a Preliminary Injunction Order and
17   Order (1) Freezing Assets; (2) Requiring Accountings; (3) Prohibiting the Destruction of
18   Documents; and (4) Appointing a Permanent Receiver is GRANTED.
19                                                II.
20         IT IS FURTHER ORDERED that Defendants Champion-Cain and ANI
21   Development, and their officers, agents, servants, employees, attorneys, subsidiaries and
22   affiliates, and those persons in active concert or participation with any of them, who receive
23   actual notice of this Order, by personal service or otherwise, and each of them, be and
24   hereby are preliminarily restrained and enjoined from, directly or indirectly, in the offer or
25   sale of any securities, by the use of any means or instruments of transportation or
26   communication in interstate commerce or by the use of the mails:
27         A.     employing any device, scheme or artifice to defraud;
28         B.     obtaining money or property by means of any untrue statement of a material

                                                   3
                                                                             3:19-cv-01628-H-BLM
 1                fact or any omission to state a material fact necessary in order to make the
 2                statements made, in light of the circumstances under which they were made,
 3                not misleading; or
 4         C.     engaging in any transaction, practice, or course of business which operates or
 5                would operate as a fraud or deceit upon the purchaser;
 6   in violation of Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a).
 7                                                III.
 8         IT IS FURTHER ORDERED that Defendants Champion-Cain and ANI
 9   Development, and their officers, agents, servants, employees, attorneys, subsidiaries and
10   affiliates, and those persons in active concert or participation with any of them, who receive
11   actual notice of this Order, by personal service or otherwise, and each of them, be and
12   hereby are preliminarily restrained and enjoined from, directly or indirectly, in connection
13   with the purchase or sale of any security, by the use of any means or instrumentality of
14   interstate commerce, or of the mails, or of any facility of any national securities exchange:
15         A.     employing any device, scheme or artifice to defraud;
16         B.     making any untrue statement of a material fact or omitting to state a material
17                fact necessary in order to make the statements made, in the light of the
18                circumstances under which they were made, not misleading; or
19         C.     engaging in any act, practice, or course of business which operates or would
20                operate as a fraud or deceit upon any person;
21   in violation of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5
22   thereunder, 17 C.F.R. § 240.10b-5.
23                                                IV.
24         IT IS FURTHER ORDERED that, except as otherwise ordered by this Court,
25   Defendants Champion-Cain and ANI Development, and Relief Defendant American
26   National Investments, and their officers, agents, servants, employees, attorneys,
27   subsidiaries and affiliates, including, but not limited to the following:
28          132 & 140 Keller Street, LLC

                                                   4
                                                                                 3:19-cv-01628-H-BLM
 1   2163 Abbot Street, LP
 2   2466 1st Avenue, LLC
 3   301 D Street, LLC
 4   3415 Mission Blvd., LLC
 5   3445 Ingraham Street, LLC
 6   3768 Mission Blvd., LLC
 7   3816 Mission Blvd., LLC
 8   3833 Mission Blvd., LLC
 9   4030 Randolph Street, LLC
10   4445 Lamont Street, LLC
11   901 W. Washington, LLC
12
     ANI Andreas Truffles, LP
13
     ANI Commercial CA III, LLC
14
     ANI Prop Management, Inc.
15
     Bao Beach, LP
16
     Beautiful MB, Inc.
17
     Friends of Presidio
18
     Friends of Presidio Hills Golf
19
     La Mesa Ventures I, LLC
20
     Luvsurf, LLC
21
     Perils of Pauline Food Product, Inc.
22
     Pullman Lofts Phase I, LLC
23
     San Jose Parking Lot, LLC
24
     Tenth & J, LLC
25
     Tenth and J, LP
26
     The Fireside By the Patio, LP
27
     The Foundation, LP
28

                                            5
                                                3:19-cv-01628-H-BLM
 1   The Patio Express, LP
 2   The Patio In Petaluma, LP
 3   The Patio Marketplace, LP
 4   The Patio On Lamont, LP
 5   The Surf Life, LP
 6   The Swell Coffee Roasting Co., LLC
 7   1625 Hotel Circle South, LLC
 8   4020 Goldfinch Street, LLC
 9   Casanova & Palou, LLC
10   Cultivate Juicing Co., LP
11   Foundation, LP
12
     6050 El Cajon Blvd, LLC
13
     814 Jamaica Court, LLC
14
     GCC I, LLC
15
     Patio at the Ballpark, LLC
16
     TPO Lamont, LLC
17
     Urbane Boheme, LP
18
     Westlink Development Co., LLC
19
     Windemere Court, LLC
20
     CA Opportunity License Fund, LLC
21
     ERA Boutique Hotel, LLC
22
     Cultivate Coffee
23
     CWC Casa Del Zorro, LLC
24
     809 San Rafael Place, LLC
25
     San Rafael Place, LLC
26
     3515 Hancock Street, LLC
27
     809 San Rafael Place, LLC
28

                                        6
                                            3:19-cv-01628-H-BLM
 1
 2   and those persons in active concert with them, who receive actual notice of this Order, by
 3   personal service or otherwise, and each of them, be and hereby are preliminarily restrained
 4   and enjoined from, directly or indirectly, transferring, assigning, selling, hypothecating,
 5   changing, wasting, dissipating, converting, concealing, encumbering, or otherwise
 6   disposing of, in any manner, any funds, assets, securities, claims or other real or personal
 7   property, including any notes or deeds of trust or other interest in real property, wherever
 8   located, of any one of the Defendants or Relief Defendant, or their subsidiaries or affiliates,
 9   owned by, controlled by, managed by or in the possession or custody of any of them, and
10   from transferring, encumbering dissipating, incurring charges or cash advances on any
11   debit or credit card of the credit arrangement of any one of the Defendants or Relief
12   Defendant, or their subsidiaries and affiliates.
13                                                 V.
14         IT IS FURTHER ORDERED that, except as otherwise ordered by this Court, an
15   immediate freeze shall be placed on all monies and assets (with an allowance for necessary
16   and expenses to be granted only upon good cause shown by application to the Court with
17   notice to and an opportunity for the SEC to be heard (with the expectation that Defendant
18   Cain intends to bring such motion and the SEC shall so stipulate if good cause is shown)
19   in all accounts at any bank, financial institution or brokerage firm, or third-payment
20   payment processor, all certificates of deposit, and other funds or assets, held in the name
21   of, for the benefit of, or over which account authority is held by Defendants Champion-
22   Cain and ANI Development, Relief Defendant American National Investments, and/or all
23   of their subsidiaries and affiliates including, but not limited to those subsidiaries and
24   affiliates identified above in Section IV, and, including but not limited to, the accounts
25   listed below:
26       BANK NAME                 ACCOUNT NAME                           ACCOUNT NO.
27     Wells Fargo Bank            132 & 140 Keller Street LLC            xxxxxx1819
28     Wells Fargo Bank            2163 Abbot Street LP                   xxxxxx0125

                                                    7
                                                                              3:19-cv-01628-H-BLM
 1   BANK NAME          ACCOUNT NAME                     ACCOUNT NO.
 2   Wells Fargo Bank   2466 1st Avenue, LLC             xxxxxx5890
 3   Wells Fargo Bank   301 D Street, LLC                xxxxxx2365
 4   Wells Fargo Bank   3415 Mission Blvd., LLC          xxxxxx7705
 5   Wells Fargo Bank   3445 Ingraham Street, LLC        xxxxxx7577
 6   Wells Fargo Bank   3768 Mission Blvd., LLC          xxxxxx3126
 7   Wells Fargo Bank   3816 Mission Blvd., LLC          xxxxxx2976
 8   Wells Fargo Bank   3833 Mission Blvd., LLC          xxxxxx0658
 9   Wells Fargo Bank   4030 Randolph Street, LLC        xxxxxx3924
10   Wells Fargo Bank   4445 Lamont Street LLC           xxxxxx1942
11   Wells Fargo Bank   901 W. Washington, LLC           xxxxxx2373
12
     Wells Fargo Bank   American Natl Investments Inc.   xxxxx0083
13
     Wells Fargo Bank   ANI Andreas Truffles LP          xxxxxx7324
14
     Wells Fargo Bank   ANI Commercial CA III, LLC       xxxxxx4452
15
     Wells Fargo Bank   ANI Development, LLC             xxxxxx3768
16
     Wells Fargo Bank   ANI Prop Management, Inc.        xxxxxx1369
17
     Wells Fargo Bank   Bao Beach LP                     xxxxxx4190
18
     Wells Fargo Bank   Beautiful MB, Inc.               xxxxxx9394
19
     Wells Fargo Bank   Friends of Presidio              xxxxxx2296
20
     Wells Fargo Bank   Friends of Presidio Hills Golf   xxxxxx2296
21
     Wells Fargo Bank   La Mesa Ventures I, LLC          xxxxxx3338
22
     Wells Fargo Bank   Luvsurf, LLC                     xxxxxx0178
23
     Wells Fargo Bank   Perils of Pauline Food Product, xxxxx3826
24                      Inc.
25   Wells Fargo Bank   Pullman Lofts Phase I, LLC       xxxxxx2304
26   Wells Fargo Bank   San Jose Parking Lot, LLC        xxxxxx7713
27   Wells Fargo Bank   Steven Cain and Gina Champion xxxxx0198
                        Cain
28

                                        8
                                                            3:19-cv-01628-H-BLM
 1     BANK NAME                 ACCOUNT NAME                          ACCOUNT NO.
 2     Wells Fargo Bank          Tenth & J, LLC                        xxxxxx3346
 3     Wells Fargo Bank          Tenth and J, LP                       xxxxxx3353
 4     Wells Fargo Bank          The Fireside By the Patio, LP         xxxxxx2286
 5     Wells Fargo Bank          The Foundation LP                     xxxxxx1801
 6     Wells Fargo Bank          The Patio Express, LP                 xxxxxx6988
 7     Wells Fargo Bank          The Patio In Petaluma, LP             xxxxxx7088
 8     Wells Fargo Bank          The Patio Marketplace, LP             xxxxxx6452
 9     Wells Fargo Bank          The Patio On Lamont, LP               xxxxxx1991
10     Wells Fargo Bank          The Surf Life, LP                     xxxxxx6184
11                               The Swell Coffee Roasting Co., xxxxxx7374
       Wells Fargo Bank          LLC
12
13     Wells Fargo Bank          The Gina Champion-Revocable Xxxxxx1109
                                 Trust
14
       Chicago         Title ANI Development, LLC                      XXXX2122
15     Insurance Company

16     Chicago         Title Real Property Escrow Account              XXX397
       Insurance Company
17
       Chicago         Title Real Property Escrow Account              XXXX71A
18     Insurance Company

19
20         The account XXXX0198, held jointly in the name of Steven Cain and Gina
21   Champion-Cain at Wells Fargo, and funded in part by Steven Cain’s separate salary, shall
22   be excepted from the freeze on all monies and assets, in only the following respect:
23             • If, as anticipated, Steven Cain’s employer, Pacific Pulp Molding, Inc.
24                transfers $8,629.85 in monthly wages on August 31, 2019 to the Wells Fargo
25                account ended XXXX0198 (“August Wages”), the August Wages shall not
26                be frozen, and may, upon approval by the permanent receiver, be used to pay
27                these four limited expenses:
28                   o Outstanding check number 6290 in the amount of $600;

                                                   9
                                                                           3:19-cv-01628-H-BLM
 1                                                VII.
 2         IT IS FURTHER ORDERED that Defendants Champion-Cain and ANI
 3   Development and Relief Defendant American National Investments, within ten days of the
 4   issuance of this Order, shall prepare and deliver to the SEC a detailed and complete
 5   schedule of all of their personal assets, including all real and personal property exceeding
 6   $5,000 in value, and all bank, securities, and other accounts identified by institution, branch
 7   address and account number. The accounting shall include a description of the sources of
 8   all such assets. Such accounting shall be filed with the Court and a copy shall be delivered
 9   to the SEC to the attention of Kathryn C. Wanner, counsel for the SEC. After completion
10   of the accounting, each of the Defendants and Relief Defendant shall produce to the SEC
11   at a time agreeable to the SEC, all books, records and other documents supporting or
12   underlying their accounting.
13                                               VIII.
14         IT IS FURTHER ORDERED that any person who receives actual notice of this
15   Order by personal service or otherwise, and who holds, possesses or controls assets
16   exceeding $5,000 for the account or benefit of any one of the Defendants or Relief
17   Defendant, shall within 5 days of receiving actual notice of this Order provide counsel for
18   the SEC with a written statement identifying all such assets, the value of such assets, or
19   best approximation thereof, and any account numbers or account names in which the assets
20   are held.
21                                                IX.
22         IT IS FURTHER ORDERED that, except as otherwise ordered by this Court, each
23   of the Defendants Champion-Cain and ANI Development, and Relief Defendant American
24   National Investments, and their officers, agents, servants, employees, attorneys,
25   subsidiaries and affiliates, and those persons in active concert or participation with any of
26   them, who receive actual notice of this Order, by personal service or otherwise, and each
27   of them, be and hereby are preliminarily restrained and enjoined from, directly or
28   indirectly: destroying, mutilating, concealing, transferring, altering, or otherwise disposing

                                                   13
                                                                              3:19-cv-01628-H-BLM
 1   of, in any manner, any documents, which includes all books, records, computer programs,
 2   computer files, computer printouts, contracts, emails, correspondence, memoranda,
 3   brochures, or any other documents of any kind in their possession, custody or control,
 4   however created, produced, or stored (manually, mechanically, electronically, or
 5   otherwise), pertaining in any manner to Defendants Champion-Cain and ANI Development
 6   and Relief Defendant American National Investments.
 7                                                 X.
 8         IT IS FURTHER ORDERED that Krista L. Freitag is appointed as permanent
 9   receiver of Defendant ANI Development and Relief Defendant American National
10   Investments and their subsidiaries and affiliates (including but not limited to those
11   subsidiaries and affiliates identified above in Section IV), with full powers of an equity
12   receiver, including, but not limited to, full power over all funds, assets, collateral, premises
13   (whether owned, leased, occupied, or otherwise controlled), choses in action, books,
14   records, papers and other property belonging to, being managed by or in the possession of
15   or control of Defendant ANI Development and Relief Defendant American National
16   Investments and their subsidiaries and affiliates, and that such receiver is immediately
17   authorized, empowered and directed:
18         A.     to have access to and to collect and take custody, control, possession, and
19                charge of all funds, assets, collateral, premises (whether owned, leased,
20                pledged as collateral, occupied, or otherwise controlled), choses in action,
21                books, records, papers and other real or personal property, wherever located,
22                of or managed by Defendant ANI Development and Relief Defendant
23                American National Investments and their subsidiaries and affiliates
24                (collectively, the “Assets”), with full power to sue, foreclose, marshal, collect,
25                receive, and take into possession all such Assets (including access to and
26                taking custody, control, and possession of all such Assets);
27         B.     to assume full control of Defendant ANI Development and Relief Defendant
28                American National Investments by removing, as the receiver deems necessary

                                                    14
                                                                               3:19-cv-01628-H-BLM
 1        or advisable, any director, officer, attorney, independent contractor,
 2        employee, or agent of any of Defendant ANI Development and Relief
 3        Defendant American National Investments and their subsidiaries and
 4        affiliates, including any named Defendant, from control of, management of,
 5        or participation in, the affairs of Defendant ANI Development and Relief
 6        Defendant American National Investments;
 7   C.   to have control of, and to be added as the sole authorized signatory for, all
 8        accounts of the entities in receivership, including all accounts at any bank,
 9        title company, escrow agent, financial institution or brokerage firm (including
10        any futures commission merchant) which has possession, custody or control
11        of any Assets, or which maintains accounts over which Defendant ANI
12        Development and Relief Defendant American National Investments, and their
13        subsidiaries and affiliates, and/or any of its employees or agents have
14        signatory authority;
15   D.   to conduct such investigation and discovery as may be necessary to locate and
16        account for all of the assets of or managed by Defendant ANI Development
17        and Relief Defendant American National Investments and their subsidiaries
18        and affiliates, and to engage and employ attorneys, accountants and other
19        persons to assist in such investigation and discovery;
20   E.   to take such action as is necessary and appropriate to preserve and take control
21        of and to prevent the dissipation, concealment, or disposition of any Assets;
22   F.   to choose, engage, and employ attorneys, accountants, appraisers, and other
23        independent contractors and technical specialists, as the receiver deems
24        advisable or necessary in the performance of duties and responsibilities under
25        the authority granted by this Order, including but not limited to, the law firm
26        in which the receiver is a partner;
27   G.   to make an accounting, as soon as practicable, to this Court and the SEC of
28        the assets and financial condition of Defendant ANI Development and Relief

                                          15
                                                                     3:19-cv-01628-H-BLM
 1                Defendant American National Investments and to file the accounting with the
 2                Court and deliver copies thereof to all parties;
 3         H.     to make such payments and disbursements from the Assets taken into custody,
 4                control, and possession or thereafter received by him or her, and to incur, or
 5                authorize the making of, such agreements as may be necessary and advisable
 6                in discharging her duties as permanent receiver;
 7         I.     to investigate and, where appropriate, to institute, pursue, and prosecute all
 8                claims and causes of action of whatever kind and nature that may now or
 9                hereafter exist as a result of the activities of present or past employees or
10                agents of Defendant ANI Development and Relief Defendant American
11                National Investments, and their subsidiaries and affiliates
12         J.     to institute, compromise, adjust, appear in, intervene in, or become party to
13                such actions or proceedings in state, federal, or foreign courts, which (i) the
14                receiver deems necessary and advisable to preserve or recover any Assets, or
15                (ii) the receiver deems necessary and advisable to carry out the receiver’s
16                mandate under this Order; and
17         K.     to have access to and monitor all mail, electronic mail, and video phone of the
18                entities in receivership in order to review such mail, electronic mail, and video
19                phone which he or she deems relates to their business and the discharging of
20                her duties as permanent receiver.
21                                                XI.
22         IT IS FURTHER ORDERED that Defendant ANI Development and Relief
23   Defendant American National Investments and their subsidiaries and affiliates, including
24   all of the other entities in receivership, and their officers, agents, servants, employees and
25   attorneys, and any other persons who are in custody, possession or control of any assets,
26   collateral, books, records, papers or other property of or managed by any of the entities in
27   receivership, shall forthwith give access to and control of such property to the permanent
28   receiver.

                                                   16
                                                                             3:19-cv-01628-H-BLM
 1                                               XII.
 2         IT IS FURTHER ORDERED that no officer, agent, servant, employee or attorney
 3   of Defendant ANI Development or Relief Defendant American National Investments shall
 4   take any action or purport to take any action, in the name of or on behalf of Defendant ANI
 5   Development or Relief Defendant American National Investments without the written
 6   consent of the permanent receiver or order of this Court.
 7                                               XIII.
 8         IT IS FURTHER ORDERED that, except by leave of this Court, during the
 9   pendency of this receivership, all clients, investors, trust beneficiaries, note holders,
10   creditors, claimants, lessors and all other persons or entities seeking relief of any kind, in
11   law or in equity, from Defendant ANI Development and Relief Defendant American
12   National Investments, or their subsidiaries or affiliates (including, but not limited to those
13   subsidiaries and affiliates identified above in Section IV), and all persons acting on behalf
14   of any such investor, trust beneficiary, note holder, creditor, claimant, lessor, consultant
15   group or other person, including sheriffs, marshals, servants, agents, employees and
16   attorneys, are hereby restrained and enjoined from, directly or indirectly, with respect to
17   these persons and entities:
18         A.     commencing, prosecuting, continuing or enforcing any suit or proceeding
19                (other than the present action by the SEC or any other action by the
20                government) against any of them;
21         B.     using self-help or executing or issuing or causing the execution or issuance of
22                any court attachment, subpoena, replevin, execution or other process for the
23                purpose of impounding or taking possession of or interfering with or creating
24                or enforcing a lien upon any property or property interests owned by or in the
25                possession of Defendant ANI Development and Relief Defendant American
26                National Investments; and
27         C.     doing any act or thing whatsoever to interfere with taking control, possession
28                or management by the permanent receiver appointed hereunder of the

                                                   17
                                                                             3:19-cv-01628-H-BLM
 1                property and assets owned, controlled or managed by or in the possession of
 2                Defendant ANI Development and Relief Defendant American National
 3                Investments, or in any way to interfere with or harass the permanent receiver
 4                or her attorneys, accountants, employees, or agents or to interfere in any
 5                manner with the discharge of the permanent receiver’s duties and
 6                responsibilities hereunder.
 7                                              XIV.
 8         IT IS FURTHER ORDERED that Defendant Gina Champion-Cain and ANI
 9   Development and Relief Defendant American National Investments, and their subsidiaries,
10   affiliates, officers, agents, servants, employees and attorneys, shall cooperate with and
11   assist the permanent receiver and shall take no action, directly or indirectly, to hinder,
12   obstruct, or otherwise interfere with the permanent receiver or her attorneys, accountants,
13   employees or agents, in the conduct of the permanent receiver’s duties or to interfere in
14   any manner, directly or indirectly, with the custody, possession, management, or control
15   by the permanent receiver of the funds, assets, collateral, premises, and choses in action
16   described above.
17                                               XV.
18         IT IS FURTHER ORDERED that Defendant ANI Development and Relief
19   Defendant American National Investments, and their subsidiaries and affiliates, shall pay
20   the costs, fees and expenses of the permanent receiver incurred in connection with the
21   performance of her duties described in this Order, including the costs and expenses of those
22   persons who may be engaged or employed by the permanent receiver to assist him or her
23   in carrying out her duties and obligations. All applications for costs, fees, and expenses
24   for services rendered in connection with the receivership other than routine and necessary
25   business expenses in conducting the receivership, such as salaries, rent, and any and all
26   other reasonable operating expenses, shall be made by application setting forth in
27   reasonable detail the nature of the services and shall be heard by the Court.
28

                                                  18
                                                                            3:19-cv-01628-H-BLM
 1                                                XVI.
 2         IT IS FURTHER ORDERED that no bond shall be required in connection with
 3   the appointment of the permanent receiver. Except for an act of gross negligence, the
 4   permanent receiver shall not be liable for any loss or damage incurred by any of the
 5   defendants, their officers, agents, servants, employees and attorneys or any other person,
 6   by reason of any act performed or omitted to be performed by the permanent receiver in
 7   connection with the discharge of her duties and responsibilities.
 8                                               XVII.
 9         IT IS FURTHER ORDERED that representatives of the SEC and any other
10   government agency are authorized to have continuing access to inspect or copy any or all
11   of the corporate books and records and other documents of Defendant ANI Development
12   and Relief Defendant American National Investments, and the other entities in
13   receivership, and continuing access to inspect their funds, property, assets and collateral,
14   wherever located.
15                                               XVIII.
16         IT IS FURTHER ORDERED that the parties may take discovery using third-party
17   subpoenas issued pursuant to the Federal Rules of Civil Procedure.
18                                                XIX.
19         IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this
20   action for the purpose of implementing and carrying out the terms of all orders and decrees
21   which may be entered herein and to entertain any suitable application or motion for
22   additional relief within the jurisdiction of this Court.
23
24
25
26
27
28

                                                    19
                                                                            3:19-cv-01628-H-BLM
 1                                              XX.
 2         IT IS FURTHER ORDERED that a status conference concerning the receivership,
 3   is set for October 7, 2019 at 10:30 a.m. absent further notice from the parties who may
 4   submit a joint motion to change the date of the status conference.
 5
 6         IT IS SO ORDERED.
 7   DATED: September 3, 2019
 8                                                MARILYN L. HUFF, District Judge
 9                                                UNITED STATES DISTRICT COURT
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 20
                                                                          3:19-cv-01628-H-BLM
